 360307 NLRB No. 49DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The name of the Petitioner has been changed to reflect the newofficial name of the International Union.2The Railway Labor Act covers ``carriers by air engaged in inter-state or foreign commerce ... and every ... person who performs

any work as an employee or subordinate official of such carrier or
carriers, subject to its or their continuing authority to supervise and
direct the manner of rendition of his service.'' § 45 U.S.C. 181
(1982).3Caribbean Airline Services, 19 NMB 242, 246.Caribbean Airline Services, Inc. and Union deTronquistas de Puerto Rico, Local 901, a/w
International Brotherhood of Teamsters, AFL±
CIO,1Petitioner. Case 24±RC±7432April 30, 1992DECISION AND DIRECTION OF ELECTIONBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, a hearing was held be-
fore Hearing Officer Alberto L. Valldejuli. Following
the hearing, and pursuant to Section 102.67 of the Na-
tional Labor Relations Board's Rules and Regulations,
the case was transferred to the National Labor Rela-
tions Board for decision.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has reviewed the hearing officer's rulingsmade at the hearing and finds that they are free from
prejudicial error. They are affirmed.On the entire record in this case, the Board finds:
1. Caribbean Airline Services, Inc. is a Puerto Ricocorporation engaged in providing ground handling
services to airlines and/or aircraft at the Luis Munoz
Marin International Airport. During the 12 months pre-
ceding the hearing, a representative period, the Em-
ployer purchased and received goods valued in excess
of $50,000, directly from points located outside Puerto
Rico. During the same period, the Employer received
revenues in excess of $50,000 from providing services
to air carriers such as Arrow Air, Emery Worldwide,
Carnival Airlines, Key Air, and Trump Air, each of
which in turn received annual gross revenues in excess
of $1 million from the interstate and international
transportation of mail, passengers, and/or cargo.The Employer contends that the petition should bedismissed because it is not an ``employer'' within the
meaning of Section 2(2) of the National Labor Rela-
tions Act. The Employer asserts that it is subject to the
Railway Labor Act because it exists solely to furnish
ground fleet services to airline carriers, and the em-
ployees in the petitioned-for unit are subject to sub-stantial control by the airlines that are serviced by Em-ployer.2Section 2(2) of the National Labor Relations Actprovides in pertinent part that the term ``employer''
shall not include any person subject to the Railway
Labor Act. Accordingly, we requested the National
Mediation Board (NMB) to determine the applicability
of the Railway Labor Act to the Employer. On March
18, 1992, the NMB issued its opinion advising us that:Carrier control over CAS operations does notrise to the requisite level of direct or indirect con-
trol in order to satisfy the second element in the
NMB's two part jurisdictional test.... 
Accord-ingly, the NMB is of the opinion CAS's oper-
ations at Carolina's Luis Munoz International Air-
port are not subject to the Railway Labor Act
....3On the basis of the facts set forth above, we findthat the Employer is engaged in commerce within the
meaning of the National Labor Relations Act and that
it will effectuate the policies of the Act to assert juris-
diction.2. The parties stipulated, and we find, that the Peti-tioner is a labor organization within the meaning of
Section 2(5) of the Act.3. A question affecting commerce exists concerningthe representation of certain employees of the Em-
ployer within the meaning of Section 9(c)(1) and Sec-
tion 2(6) and (7) of the Act.4. The parties stipulated, and we find, that the fol-lowing employees of the Employer constitute an ap-
propriate unit for the purposes of collective bargaining
within the meaning of Section 9(b) of the Act:All service and maintenance employees, includingwarehousemen, employed by the Employer at its
Luis Munoz International Airport at Carolina,
Puerto Rico, excluding all other employees, office
clerical employees, guards and supervisors as de-
fined in the Act.[Direction of Election omitted from publication.]